Citation Nr: 0031759	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right ear 
disability (dermatitis, eczematoid, right ear), currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a bilateral 
foot disability (dermatophytosis, tinea pedis, with 
onychomycosis), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from August 1954 to June 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

On September 19, 2000, the appellant testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the record on appeal.

The appellant raised additional claims which have not been 
addressed by the RO.  Specifically, in his "Statement in 
Support of Claim," dated in July 1998, he indicated that his 
service-connected skin disorders had spread to his hands, 
raising by inference a claim of service connection for a skin 
disorder of the hands on a secondary basis.  In addition, his 
notice of disagreement (Statement in Support of Claim, dated 
in May 1999) expressed a desire to claim service connection 
for hearing loss.  These matters are referred to the RO for 
appropriate development and adjudication.


FINDINGS OF FACT

1.  The appellant's right ear disability is manifested by 
complaints of recurrent bouts of soreness in the ear, 
requiring frequent use of ear drops for temporary relief; 
however, the evidence does not reflect an increased level of 
impairment resulting from this disability.

2.  The appellant's tinea pedis is manifested by recurrent 
infections of the toenails (onychomycosis) with complaints of 
constant itching, burning and soreness, which impairs his 
ability to stand or walk and now requires him to wear special 
orthopedic shoes; however, more severe symptoms such as 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations are not shown.

3.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his right ear or tinea pedis disabilities so as to 
require referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The appellant's right ear disability is no more than 10 
percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6210 (2000).

2.  The schedular criteria for an evaluation of 30 percent, 
but no higher, for the appellant's tenia pedis disability 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7806 (2000).

3.  Application of the extraschedular provisions for the 
right ear and tinea pedis disabilities is not warranted.  38 
C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity; separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).

Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2 (2000).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  See Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Right Ear Disability (dermatitis, eczematoid)

Regulations concerning the evaluation of diseases of the ear 
were revised during the pendency of this appeal, effective 
June 10, 1999.  64 Fed. Reg. 25208-10 (1999).  A change in 
the law during the pendency of an appeal entitles a claimant 
to application of the version of the schedule that is most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, the schedular ratings (zero 
percent, 10 percent, etc.) applicable to the appellant's 
right ear disability - Diagnostic Code 6210 - did not change 
as a result.  Hence, as there are no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings pertaining to the 
disability at issue herein, neither the old nor the new 
criteria are "more favorable" to the appellant.  Therefore, 
it is not necessary for the Board to have separate findings 
of fact, conclusions of law and statements of reasons or 
bases applying both the pre- and post-amendment versions.  
Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 2000) 
(General Counsel held that unless it is clear from facial 
comparison, separately apply the pre-amendment and the post-
amendment version to determine which version is more 
favorable).

Because the regulations concerning the rating schedular for 
disabilities of the ears have not changed in substance, the 
Board finds that the appellant will not be prejudiced by its 
evaluation of his disability under the new regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, while 
the new regulations include standards identifying new issues, 
they do not, in the present case, include standards that are 
any more difficult than those that existed under the old 
regulations.  Thus, the Board finds that evaluation of the 
appellant's right ear disability under the new regulations 
does not render him unaware of any issues of which he would 
have required notice in order to submit evidence, argument, 
or testimony.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to an 
increased rating for the appellant's right ear disability.

Diagnostic Code 6210 provides a single 10 percent rating for 
chronic otitis externa, where clinical findings show that the 
condition is manifested by "[s]welling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment."  See 38 C.F.R. § 4.87 (2000).  The 
appellant's 10 percent rating for this disability is 
"protected" given that it has been continuously in effect 
since 1955.  See 38 C.F.R. §§ 3.951, 3.952 (2000).

After having reviewed all of the relevant evidence, the Board 
concludes that the appellant is entitled to no more than the 
10 percent evaluation for this disability which has been in 
effect for nearly fifty years.  His complaints of recurrent 
soreness in his right ear occurring every two weeks, 
requiring him to use drops given to him by a pharmacist 
friend are supported by the recent medical evidence, namely, 
VA outpatient reports dated in 1996-97.  However, the 
findings reported in these reports are not unlike those noted 
previously in the record (complaints of soreness and itching 
requiring him to use ear drops for relief).  Other than these 
accounts, there is no documented change in the appellant's 
disability over the many years since service connection and 
the 10 percent rating have been in effect.  By reason of 
these findings, the Board concludes that the disability 
picture presented does not support entitlement to increased 
compensation.  The Board notes that the recent outpatient 
reports do not include any comments regarding employment 
difficulties the appellant would likely experience due to 
this disability.  However, the Board would like to make clear 
that the description of his disability in these terms is not 
the only evidence to be considered that will determine the 
outcome of this claim.  What matters is that the medical 
findings of record are insufficient to warrant greater than 
the maximum 10 percent evaluation assigned under the 
schedular standards.  Thus, for purposes of entitlement to 
Government benefits, VA recognizes that his right ear 
disability does not involve any greater degree of impairment 
of earning capacity of what he could earn in civilian 
occupations.  38 C.F.R. § 4.1 (2000).  In summary, the Board 
finds that entire record on appeal, aside from his 
contentions, does not reflect actual increased impairment of 
earning capacity as a result of the right ear disability.

The Board finds that the appellant's contentions and 
testimony offered in support of his claim for increased 
compensation benefits for the right ear disability are 
outweighed by the medical evidence cited above, which has 
been found more probative to the issue on appeal, and 
therefore, such contentions cannot serve to award a higher 
rating.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
currently assigned disability rating for the right ear 
accurately reflects the level of impairment pursuant to the 
schedular criteria.  It should be emphasized that the medical 
evidence of record cited above specifically outweighs the 
appellant's own views as to the etiology of his complaints 
and/or the extent of functional impairment caused by this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Having found a preponderance of the evidence against 
entitlement to increased compensation for the right ear 
disability, it follows that the negative evidence is not in a 
state of equipoise with the positive evidence to provide a 
basis for an award.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2000).

Tinea Pedis Disability (dermatophytosis, with onychomycosis)

The appellant's tinea pedis disability was most recently 
evaluated on a VA skin diseases compensation examination 
conducted in January 1999.  In addition, the Board reviewed 
other pertinent evidence contained in claims file, including 
VA outpatient treatment reports dated in 1996-98.  However, 
primary emphasis for purposes of the Board's appellate review 
of this claim is placed on the reported complaints and 
findings noted on the aforementioned January 1999 VA 
examination.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(while evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).

The appellant's tinea pedis is evaluated under Diagnostic 
Code 7806, which provides a zero-percent rating for symptoms 
of slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  Higher ratings under Code 
7806 require findings showing symptoms of exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area (10 percent); constant exudation or itching, 
extensive lesions, or marked disfigurement (30 percent); or, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if especially repugnant (50 
percent).  See 38 C.F.R. § 4.118 (2000).

After having reviewed the relevant evidence, in light of the 
appellant's sworn testimony before the undersigned in 
September 2000, the Board concludes that the evidence supports 
entitlement to a 30 percent rating for his tinea pedis 
disability.  The aforementioned VA outpatient reports dated in 
1996-98 reflect that the appellant was experiencing some 
recurrent problems due to fungal infections in his feet in 
1997, with itching symptoms and difficulties wearing shoes as 
primary impairments.  He was provided oral medication 
(Lamasil) to control the infections, with good result, but as 
noted at his hearing in September 2000, he is now wearing 
special orthopedic shoes that were provided to him by VA 
following the January 1999 VA examination.  The VA skin 
examination conducted in January 1999 noted that the appellant 
had at that time "symptoms of pruritus [medical word for 
itching], burning and soreness nearly all the time."  
[Emphasis added].  He did not, however, have any ulceration, 
exfoliation, or crusting of the feet, or any associated 
systemic or nervous manifestations.  In addition, his KOH test 
was negative, although the examiner felt that the test was 
probably inadequate because the appellant had an extensive 
layer of baking soda and anti-fungal (over-the-counter) cream 
on his feet.  At his personal hearing in September 2000, the 
appellant reiterated that his tinea pedis caused constant 
itching and soreness which impaired his ability to stand or 
walk.  His other pleadings of record denote similar accounts 
of impairment.  As noted above, a 30 percent rating is for 
application when the evidence demonstrates the presence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  While there is no evidence showing any 
extensive lesions or marked disfigurement, the findings 
reports on the January 1999 examination, read together with 
the accounts of treatment noted in the recent outpatient 
reports and the appellant's sworn testimony of September 2000, 
which the Board finds credible, appear to reflect a greater 
degree of impairment than the 10 percent rating.  In this 
regard, the evidence supports the appellant's contentions that 
he suffers from constant itching in his feet due to the tinea 
pedis condition.  Therefore, in considering the evidence, the 
Board finds that the appellant's disability picture more 
closely approximates the higher rating of 30 percent under 
Code 7806, which pursuant to the regulations, requires 
assignment of that rating.  38 C.F.R. § 4.7 (2000).

However, since the record on appeal does not show any other 
active dermatologic manifestations relative to his feet, in 
particular, there is no evidence of "ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations," a preponderance of the evidence is against a 
rating higher than 30 percent.  Clearly, none of these rating 
criteria were clinically demonstrated on the 1999 VA 
examination or by the more recent outpatient records.  There 
is also no evidence of suitable impairment of earning capacity 
related thereto.  See 38 C.F.R. § 4.1 (2000).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath, 1 Vet. App. 
589 (1991).  However, the Board concludes that its award of 
the 30 percent original rating for the appellant's tinea 
pedis disability adequately reflects the level of impairment 
pursuant to the schedular criteria.  In this respect, the 
appellant's contentions on appeal have been accorded careful 
consideration, but the Board concludes that the medical 
findings discussed above are more probative of the level of 
disability.  Espiritu, 2 Vet. App. 492, 494-95 (1992).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, to the extent that a 
preponderance of the evidence has been found to be against an 
increased rating for this disability above the 30 percent 
rating awarded by this decision, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 
55 (1990).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluations assigned in this 
case for the right ear and tinea pedis disabilities are not 
inadequate.  Specifically, the Board finds no evidence of an 
exceptional disability picture as manifested by related 
factors such as marked interference with employment or 
frequent hospitalizations.  It is not shown by the evidence 
that the appellant has required hospitalization in the remote 
or recent past for either disability.  Hence, it does not 
appear that he has exceptional disabilities as manifested by 
frequent hospitalizations.  In addition, there is no record 
of significant or regular outpatient treatment for them as 
well; it is not shown that he has ever required surgery or 
other significant medical interventions.  There also is no 
evidence of record which shows that he is not working or 
cannot work due to either disability; in this regard, the 
appellant testified on appeal that he was retired, and it is 
neither claimed nor shown by the evidence that he is 
currently seeking employment.  Thus, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his right ear or tinea pedis disabilities.  
In the absence of any evidence which reflects that either 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate for rating purposes, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the appellant.  Bernard, 
4 Vet. App. 384 (1993).



.............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).........


ORDER

An increased rating above 10 percent for the appellant's 
right ear disability is denied.

An increased rating to 30 percent, but no higher, for the 
appellant's tinea pedis disability is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 8 -


- 1 -


